123 Ga. App. 393 (1971)
181 S.E.2d 287
STATE HIGHWAY DEPARTMENT
v.
JERNIGAN et al.
45750.
Court of Appeals of Georgia.
Argued November 9, 1970.
Decided February 26, 1971.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Richard L. Chambers, Assistant Attorney General, Robert E. Sherrell, Deputy Assistant Attorney General, Harry Dicus, for appellant.
Roberts, Elkins & Kilpatrick, James A. Elkins, Jr., Clyde L. Amour, Jr., for appellant.
BELL, Chief Judge.
In this condemnation case the only issue presented is whether there is sufficient evidence to authorize the verdict for $30,000. Held:
The property taken included land and two buildings, one a rental residence and the other a combination neighborhood grocery store with living quarters in the rear. Several witnesses testified as to their opinion as to the value of the property taken. These estimates ranged from $13,500 to $40,000. Accordingly, the verdict for $30,000 was within the range of the evidence and will not be disturbed.
Judgment affirmed. Quillian and Whitman, JJ., concur.